Case 1:20-cv-02100-AT Document 34 Filed 10/02/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
DONALD P. MILIONE, D.C., DOC #.
DATE FILED: _10/2/2020
Plaintiff,
-against- 20 Civ. 2100 (AT)
HUMANA INSURANCE COMPANY OF NEW
YORK; UNITED HEALTHCARE; ORDER
OPTUMHEALTH CARE SOLUTIONS, LLC;
OXFORD HEALTH PLANS,
Defendants.

 

 

ANALISA TORRES, District Judge:

On September 16, 2020, the Court ordered Plaintiff to file proof of service of the Court’s
order to show cause and supporting documents on Defendants by September 25, 2020. ECF No. 33.
That submission is overdue. Accordingly, it is ORDERED that by October 7, 2020, Plaintiff shall
file proof of service as directed by the Court’s September 16 order.

SO ORDERED.

Dated: October 2, 2020

New York, New York Oj-

ANALISA TORRES
United States District Judge
